DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on 15 November 2022.  Therein, Applicant amended claims 1, 3, 12 and 19; Applicant cancelled claims 13, 14 and 16-18.  Claims 22-27 were newly added.  The submitted claims have been entered and are considered below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 November 2022 is being considered by the examiner.

Response to Amendments/Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.   Applicant asserted that the modification proposed by the examiner would be improper because it would require substantial reconstruction and redesign of the systems disclosed in Hehn.  Examiner does not agree.  
Applicant asserts that Hehn only discloses the use of inertial systems.  This is not correct.  Hehn goes into great detail listing some of the sensors that could be used to carry out the teachings contained therein (see para. 00136).  These sensors include some that are non-inertial.   The teaching of Hehn must be interpreted in a way that all of the disclosed sensors may be applied to the state estimation method outlined.    Given that non-inertial embodiments are disclosed, it is implicit that receiving measurements from the non-inertial sensors occurs.   
Accordingly, as Hehn discloses embodiments with non-inertial sensors to be used to estimate the state of the aerial vehicle, the assertion that substantial reconstruction and redesign is unpersuasive.  Examiner considers it possible that no reconstruction or redesign is necessary in Hehn.  The only thing necessary to modify Hehn to read on the claimed invention is ordinary skill in the art for carrying out the relevant calculations/algorithms required for non-inertial sensor-based state estimation.   
The rejection of claim 1 is maintained.  
Applicant also asserts that application of Official Notice is improper.  Examiner has updated some of the claims to remove the reliance on Official Notice.  However, some have been maintained.  Specifically, the claiming of calculations regarding computing sigma points of one side of the distribution (see Liu, et al. U.S. Patent No. 9,805,158) measurement covariances (see Merwe, et al. U.S. Publication No. 2005/0251328) and Bhattacharyya distances (see Muramatsu, et al. U.S. Patent Publication No. 2015/0317526) are unquestionably well known in the mathematical area when applied to vehicle control.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for computing mean averages of sensor data, does not reasonably provide enablement for a comparison type of a rolling mean error.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to calculate the claimed value because the specification does not refer to a “rolling mean error” and therefore the invention claimed is not commensurate in scope with the specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hehn, et al. (U.S. Patent Publication No. 2018/0237148).   
For claim 1, Hehn discloses a method for a vehicle comprising: receiving a plurality of measurements from a plurality of sensors (see para. 0105, para. 0136).  Hehn does not explicitly disclose state estimation using a non-inertial sensor.   However, Hehn discloses that non-inertial sensors may be used in other embodiments (see para. 0136).  Thus, it is implicit that the embodiments that incorporate non-inertial sensors receive measurements from those non-inertial sensors.     It would have been obvious to one of ordinary skill in the art that the non-inertial embodiments of Hehn would receive measurements from said non-inertial sensors based on the motivation to improve mitigation of the effects of a failure by allowing for graceful degradation of performance rather than catastrophic failure with complete loss of control.
Regarding the next limitation, Hehn further discloses determining a vehicle state prediction based on a previous vehicle state and a motion model coupling each of the plurality of measurements (see para. 0189), wherein the vehicle state prediction comprises a prediction value for each of the plurality of measurements (see paras. 0189-0191; much of the teaching describes state estimation for inertial sensors, see paras. 0325-0353, the inclusion of non-inertial sensor embodiments implicitly discloses the possibility of and knowledge for state estimation using inertial and non-inertial sensor embodiments); determining measurement faults within the plurality of measurements based on the prediction value for each of the plurality of measurements (see paras. 0189, 0191); an updated set of measurements from the plurality of measurements based on the measurement faults (see para. 0210, updates status); and determining an updated vehicle state based on the updated set of measurements, the vehicle state prediction, and an observation model (see para. 0191, assuming data repetition, para. 0191, observation model, para. 0201, 0189, model).  
Regarding claim 2, Official Notice is taken that it is well known in the art of vehicle control to modify the control model via a subset of sigma points from one side of the distribution relative to the operating point. Such a technique is obvious to a person of ordinary skill to estimate states for control of an autonomous vehicle and based on motivation to wherein detecting a measurement fault comprises: comparing a sensor measurement to a mean measurement of the first sensor subset (see Liu, et al. U.S. Patent No. 9,805,158).
With reference to claim 3, the determination and use of covariance data for data verification/fault detection purposes is well known in the art to a person of ordinary skill. Official Notice is taken that using such data to control the vehicle via the observation model is obvious to a person of ordinary skill based on the motivation to improve an aerial vehicle that comprises at least two subsystems, each of which can be selectively used to fly the aerial vehicle independently of the other subsystem (see Merwe, et al. U.S. Publication No. 2005/0251328). 
Similarly in claim 4, as non-inertial sensors, gyroscopes and accelerometers are well known for use in vehicle control, determining covariance data independently for each would have been obvious to one of ordinary skill in the art to improve detecting a measurement fault that comprises comparing a sensor measurement to a mean measurement of the first sensor subset (see Merwe, et al. U.S. Publication No. 2005/0251328).  
Referring to claim 5, Hehn further discloses wherein the first and second sets of the plurality of sensors comprise distinct types of inertial sensors (see para. 0136). 
Regarding claim 6, Hehn further teaches wherein the plurality of sensors further comprises a set of inertial sensors (see para. 0134).  
With reference to claim 7, Hehn further teaches wherein the non-inertial sensors comprise a time of flight sensor (see para. 0136).  Hehn does not explicitly disclose a non-inertial GPS sensor.  However, GPS sensors are well known to consist of only data from satellites.  Satellites do not require inertial data from receivers for obtaining the required position.  Official Notice is taken for the use of non-inertial GPS are well known to one of ordinary skill in the art when gathering data for use in flight assistance based on the motivation to improve mitigation of the effects of a failure by allowing for graceful degradation of performance rather than catastrophic failure with complete loss of control.  
Referring to claim 8, Hehn discloses wherein the time of flight sensor comprises radar (see para. 0136).
Regarding claim 9, Hehn discloses wherein the non-inertial sensors comprise air data sensors (see para. 0136).
With regards to claim 10, Hehn further discloses controlling an electric propeller of the vehicle based on the updated vehicle state (see paras. 0127, 0129), wherein the air data sensors comprise a propeller model associated with the electric propeller (see paras. 0129, 0131, 0155).
For claim 11, Hehn further teaches wherein the determining measurement faults within the plurality of measurements comprises comparing measurements from dissimilar sensors using a plurality of comparison types (see paras. 0153, 0192).  
Referring to claim 15, Hehn discloses gathering sensor data over a fixed time and comparing the average to a range (see para. 0188, equivalent to rolling mean).  Although Hehn does not explicitly disclose a “rolling mean error”, failure is detected if the average is outside the threshold and is interpreted to read on “error”.   It would have been obvious to one of ordinary skill in the art to compute a “rolling mean error” based on the rolling mean average of Hehn based on the motivation to improve mitigation of the effects of a failure by allowing for graceful degradation of performance rather than catastrophic failure with complete loss of control.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hehn, et al. (U.S. Patent Publication No. 2018/0237148) as applied to claim 1 above, and further in view of Freydel (U.S. Patent No. 7,877,627).
Regarding claim 19, Hehn does not explicitly disclose the claimed limitations.  A teaching from Freydel discloses wherein each of the plurality of measurements is received as a plurality of redundant measurement signals, the method further comprising: for each measurement of the plurality, determining the measurement from the plurality of redundant measurement signals using a first voting scheme (see col. 7:23 to col. 8:28); determining a voted vehicle state from the updated vehicle state using a second voting scheme (see col. 7:23 to col. 8:28), and controlling the vehicle based on the voted vehicle state (see col. 7:23 to col. 8:28).  It would have been obvious to one of ordinary skill in the art to modify Hehn to include the teach of Freydel based on the motivation to improve multiple redundant computer systems that combine dissimilar redundancy technology with majority voting and fault diagnostic means to provide uninterrupted system operation in the presence of multiple permanent and/or multiple transient faults of system components.
For claim 20, Freydel does not explicitly recite the use of Bhattacharyya distance.  However, Bhattacharyya distance for a voted vehicle state is well known to one of ordinary skill in the art.  Official Notice is taken in that Bhattacharyya distance is one way to measure similarity of two probability distributions with voting (see Muramatsu, et al. U.S. Patent Publication No. 2015/0317526).   
With reference to claim 21, Freydel further teaches wherein the updated vehicle state is determined by a first processor, wherein the voted vehicle state is determined from the updated vehicle state, a second vehicle state, and a third vehicle state (see col. 7:23 to col. 8:28), the second and third vehicle states independently determined by a second and third processor, respectively, based on the previous vehicle state (see col. 7:23 to col. 8:28).

Allowable Subject Matter
Claims 22-27 are allowed.   

Conclusion
Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited.  Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way.  The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663